Citation Nr: 1145425	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  05-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an extraschedular rating for service-connected posttraumatic stress disorder prior to December 31, 2007.

(The issues of (1) entitlement to service connection for nicotine dependence, to include as secondary to service-connected posttraumatic stress disorder; (2) entitlement to service connection for chronic obstructive pulmonary disorder, to include as secondary to nicotine dependence and service-connected posttraumatic stress disorder; (3) entitlement to separate compensable evaluations for posttraumatic stress disorder with secondary major depression and substance abuse; and (4) entitlement to an effective date earlier than December 31, 2007, for the grant of a total disability rating based on individual unemployability, are the subjects of a separate decision).


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.
ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).  The appeal is remanded to the RO.


REMAND

The Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) was previously before the Board in October 2008.  The Board found that the criteria for an initial evaluation in excess of 50 percent for PTSD were not met.  Effective December 31, 2007, however, the Board granted an initial 70 percent disability rating for PTSD, as well as a total disability rating based on individual unemployability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2010 memorandum decision, set aside only that portion of the October 2008 Board decision which denied by omission entitlement to an extraschedular rating for PTSD prior to December 31, 2007.  

The Veteran subsequently submitted a motion for a panel decision and on review of the Veteran's motion, the Court withdrew its February 2010 decision sua sponte.  The Court issued another memorandum decision in April 2010 in which it set aside and remanded for readjudication only that portion of the October 2008 Board decision which denied by omission entitlement to an extraschedular rating for PTSD prior to December 31, 2007.

Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.

The record shows that the RO has not considered assignment of an extraschedular rating for the Veteran's service-connected PTSD for the period of time covered by the appeal that is prior to December 31, 2007.  Therefore, a remand necessary in this case to afford the RO the opportunity to consider in the first instance the issue of entitlement to an extraschedular rating for PTSD prior to December 31, 2007.  If appropriate, the RO must also consider referral of the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1).     

Accordingly, the case is remanded for the following action:

1.  The RO must consider in the first instance the issue of entitlement to an extraschedular rating for posttraumatic stress disorder prior to December 31, 2007.  If appropriate, the RO must also consider referral of the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1).       

2.  Thereafter, if this issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


